This bond is executed by one partner for himself and the others. He had no power, merely as a partner, to execute a bond for the rest of the partners, and it is not obligatory on the others. The former decisions in this country have been contrary to the present opinion of the Court, but the authorities cited on the part of the defendant prove them to have been erroneous. The case in 7 Term Rep., cited by Mr. Brown is decisive.
NOTE. — See Walker v. Dickerson, ante, 23, and the cases referred to in the note.